Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 1 of 25 PageID #: 210




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 ANDERSON FEDERATION OF                       )
 TEACHERS; AVON FEDERATION                    )
 OF TEACHERS; MARTINSVILLE                    )
 CLASSROOM TEACHERS ASSOCIATION;              )
 G. RANDALL HARRISON; SUZANNE                 )
 LEBO and SHANNON ADAMS                       )
                                              )
                      Plaintiffs,             )
                                              )
        v.                                    )    Case No. 1:21-cv-01767-SEB-DML
                                              )
 TODD ROKITA, in his official capacity        )
 as the Attorney General of the State of      )
 Indiana; KATIE JENNER, in her official       )
 capacity as the Secretary of Education of    )
 the State of Indiana; and, TAMMY MEYER, )
 in her official capacity as the Chair of the )
 Indiana Education Employment Relations       )
 Board.                                       )
                                              )
                      Defendants.             )

                DEFENDANTS’ RESPONSE IN OPPOSITION TO
           PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION


                                  INTRODUCTION

       Plaintiffs seek a preliminary injunction to enjoin the Defendants from

 enforcing Indiana’s 2021 Senate Enrolled Act 251, which amends Indiana Code §20-

 29-5-6 (“SEA 251”). Plaintiffs, however, cannot demonstrate a likelihood of success on

 the merits and do not satisfy the remaining factors necessary to justify the issuance

 of a preliminary injunction; therefore, the Court should deny their demand for a

 preliminary injunction.
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 2 of 25 PageID #: 211




       The Court can anticipate a motion to dismiss both Katie Jenner, in her official

 capacity as the Secretary of Education of the State of Indiana, and Tammy Meyer, in

 her official capacity as the Chair of the Indiana Education Employment Relations

 Board (“IEERB”) as Defendants, as neither IEERB, nor the Department of Education

 have a role in enforcing SEA 251. The Department of Education and IEERB’s sole

 obligation under SEA 251 is to provide feedback to the Attorney General on the dues

 withholding form. Ind. Code § 20-29-5-6(d). The Department of Education and IEERB

 provided such feedback to the Attorney General and have no further obligation under

 SEA 251. Additionally, IEERB was legislatively created to act as a neutral party

 between labor and the State, and it would be improper for it to be a party to this

 action. (See generally Ind. Code §§ 20-29-3-4 and 20-29-3-6).

                               STANDARD OF REVIEW

       “[A]n applicant for preliminary relief bears a significant burden.” Ill.

 Republican Party v. Pritzker, No. 20-2175, 2020 WL 5246656, at *2 (7th Cir. Sept. 3,

 2020). Such relief “is an extraordinary and drastic remedy” and “should not be

 granted unless the movant, by a clear showing, carries the burden of persuasion.”

 Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (quoting 11A C. Wright, A. Miller,

 & M. Kane, Federal Practice and Procedure § 2948, pp. 129–130 (2d ed.1995))

 (emphasis added in Mazurek).

       Because a preliminary injunction is a drastic remedy, a preliminary injunction

 cannot be granted unless the party seeking the injunction satisfies four “threshold

 burden[s]”: (1) that it has a reasonable likelihood of success on the merits; (2) that it

 lacks an adequate remedy at law; (3) that it will suffer irreparable harm if the
                                           -2-
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 3 of 25 PageID #: 212




 preliminary injunction is not awarded; and (4) that an injunction would not harm the

 public interest. Christian Legal Soc’y v. Walker, 453 F.3d 853, 859 (7th Cir. 2006);

 see also Winter v. Nat. Res. Def. Council , 555 U.S. 7, 20 (2008). With respect to the

 reasonable likelihood of success, “[i]t is not enough that the chance of success on the

 merits be ‘better than negligible.’” Nken v. Holder, 556 U.S. 418, 434 (2009) (quoting

 Sofinet v. INS, 188 F.3d 513, 514 (7th Cir. 1999)); see also Ill. Republican Party, 2020

 WL 5246656 at *2. Rather, the party seeking the injunction must make a “strong

 showing” of likely success on the merits. Id. And requiring a strong showing on the

 merits is especially important where the requested preliminary injunction would

 prevent state officials from enforcing state laws, for “any time a State is enjoined by

 a court from effectuating statutes enacted by representatives of its people, it suffers

 a form of irreparable injury.” New Motor Vehicle Bd. Of Cal. v. Orrin W. Fox Co., 434

 U.S. 1345, 1351 (1977).

                                     ARGUMENT

       SEA 251 amends the current law regarding withholding of teachers’ pay to

 ensure that teachers, in considering their commercial withholdings of payments,

 understand their protected rights. Indeed, Plaintiffs generally ignore a broad premise

 that these teachers are employees of a political subdivision of the State of Indiana.

 SEA 251 provides guidance to the language of a state form for withholding pay of an

 employee of a political subdivision, namely a school corporation. The State can

 require written consent to such withholding of any pay from an employee, or those

 seeking a benefit from the State. See Cole v. Richardson, 405 U.S. 676, (1972) (holding

 that statute requiring public employees to take oath defending the Constitution does
                                           -3-
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 4 of 25 PageID #: 213




 not violate the U.S. Constitution). Additionally, Plaintiffs are not entitled as of right

 to have certain portions of their pay withheld through an automatic mechanism; it is

 a benefit provided by the State. Indeed, the United States Supreme Court has already

 determined that there is no right to withholding, and disallowing withholding does

 not curtail association or speech. Ysura v. Pocatello Educ. Ass’n, 555 U.S. 353, 355

 (2009). Likewise, the Seventh Circuit Court of Appeals has held that the government

 does not violate a union’s right to associate by creating restrictions on payroll

 deductions. Wisconsin Educ. Ass'n Council v. Walker, 705 F.3d 640, 645–46 (7th Cir.

 2013). That is, courts have already rejected Plaintiffs’ arguments.

         Plaintiffs seek a preliminary injunction to enjoin the Defendants from

 enforcing SEA 251. Notably, the Plaintiffs neither specify which sections of SEA 251

 should be enjoined from enforcement, nor do Plaintiffs narrow their argument to

 specific provisions of SEA 251. Instead, Plaintiffs broadly request that this Court

 enjoin Defendants from enforcing any provision of SEA 251. Plaintiffs make three

 broad arguments, which Defendants restate as: 1) whether SEA 251 violates the

 “Contract Clause,” 2) whether SEA 251 is “compelled speech,” and if it is, whether it

 violates the First Amendment; and 3) whether SEA 251 curtails the First

 Amendment’s right of freedom of association.

    I.     Plaintiffs Have Failed to Show a Reasonable Likelihood of Success on the
           Merits.


           A. SEA 251 Does Not Violate the Contract Clause




                                           -4-
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 5 of 25 PageID #: 214




        The Supreme Court has not invoked the Contract Clause to invalidate a state

 law in forty years.1 The Contract Clause restricts the power of States to disrupt

 contractual arrangements, providing, “[n]o state shall ... pass any ... Law impairing

 the Obligation of Contracts.” U.S. Const., Art. I, § 10, cl. 1. The Contract Clause

 applies to any kind of contract. See Allied Structural Steel Co. v. Spannaus, 438 U.S.

 234, 244–245, n. 16, 98 S.Ct. 2716, 57 L.Ed.2d 727 (1978). However, not all laws

 affecting pre-existing contracts violate the Contract Clause. See El Paso v.

 Simmons, 379 U.S. 497, 506–507, 85 S.Ct. 577, 13 L.Ed.2d 446 (1965).

        To determine when a law violates the Constitution, the Supreme Court has

 long applied a two-step test. First, whether the state law has “operated as a

 substantial impairment of a contractual relationship.” Allied Structural Steel

 Co., 438 U.S., at 244, 98 S.Ct. 2716. In answering that question, the Court has

 considered the extent to which the law undermines the contractual bargain,

 interferes with a party’s reasonable expectations, and prevents the party from

 safeguarding or reinstating his rights. See id. at 246; El Paso, 379 U.S., at 514–

 515; Texaco, Inc. v. Short, 454 U.S. 516, 531 (1982). Second, the Court has considered

 whether the state law is drawn in an “appropriate” and “reasonable” way to advance

 “a significant and legitimate public purpose.” Energy Reserves Group, Inc. v. Kansas

 Power & Light Co., 459 U.S. 400, 411–412 (1983).

        The Supreme Court recently used this test and determined that a Minnesota

 state law did not violate the Contract Clause. Sveen v. Melin, 138 S. Ct. 1815, 1821–


 1For a general discussion, see Ely, James W., Still in Exile? The Current Status of the Contract
 Clause (January 18, 2019). Vanderbilt Law Research Paper No. 19-04,available at
 SSRN: https://ssrn.com/abstract=3318590
                                              -5-
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 6 of 25 PageID #: 215




 22 (2018). In Sveen, a Minnesota statute provided that, upon the dissolution of a

 marriage, the designation of a (former) spouse in a life insurance policy was

 automatically revoked. The law was enacted after Sveen purchased a life insurance

 policy and named his then-wife as the beneficiary. Id. After their divorce in 2007,

 Sveen took no action to alter his beneficiary designation. Id. at 1817. Sveen passed

 away in 2011, and his ex-wife and children made claims against Sveen’s life insurance

 policy. Id. While Sveen’s children argued that their father’s divorce canceled Sveen’s

 ex-wife’s beneficiary designation, Sveen’s ex-wife claimed that, as the law did not

 exist when the policy was purchased, and she was named as the primary beneficiary,

 applying the later-enacted law to the policy violates the Constitution’s Contract

 Clause. Id.

       The Eighth Circuit of Appeals found that the retroactive application of the law

 to Sveen’s policy violated the Contract Clause. Metropolitan Life Insurance Company

 v. Melin, 853 F.3d 410 (8th Cir. 2017). The Supreme Court overturned the decision,

 and rejected the Contract Clause claim, in an 8-1 decision. The Court held even

 though “the law makes a significant change,” the revocation statute did not

 “substantially impair” the pre-existing contract. Sveen v. Melin, 138 S. Ct. at 1822

 (2018). In part, the Court held the statute does not impair the existing contract

 because “a policyholder can reverse the effect of the Minnesota statute with the stroke

 of a pen. The law puts in place a presumption about what an insured wants after

 divorcing. But if the presumption is wrong, the insured may overthrow it. And he

 may do so by the simple act of sending a change-of-beneficiary form to his insurer.”

 Sveen, at 1823. “The statute thus reduces to a paperwork requirement (and a fairly
                                          -6-
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 7 of 25 PageID #: 216




 painless one, at that): File a form and the statutory default rule gives way to the

 original beneficiary designation.” Id.

       The Court in Sveen noted that in cases going back to the 1800s, the Supreme

 Court has held that laws imposing such minimal paperwork burdens do not violate

 the Contract Clause. Sveen at 1823 (2018). Recording statutes do not violate the

 Contract Clause. Id.; see also Jackson v. Lamphire, 3 Pet. 280, 7 L.Ed. 679 (1830);

 Vance v. Vance, 108 U.S. 514 (1883); Texaco, Inc. v. Short, 454 U.S. 516 (1982). Such

 filing requirements are “minimal”. Id. The Court has also long upheld laws

 mandating other kinds of notifications or filings against Contract Clause attacks.

 In Curtis v. Whitney, 13 Wall. 68, 20 L.Ed. 513 (1872), for example, the Court

 approved a statute retroactively affecting buyers of “certificates” for land offered at

 tax sales. The law required the buyer to notify the tax-delinquent property owner,

 who could then put up the funds necessary to prevent the land’s final sale. If the

 buyer failed to give the notice, he could not take the land—and if he provided the

 notice, his chance of gaining the land declined. Still, the Court made short work of

 the Contract Clause claim, finding not “every statute which affects the value of a

 contract,” the Court stated, “impair[s] its obligation.” Because the law’s notice rule

 was “easy [to] compl[y] with,” it did not raise a constitutional problem. Curtis, at 70-

 71, as cited by Sveen at 1824. Sveen also noted Gilfillan v. Union Canal Co. of Pa., 109

 U.S. 401 (1883), where the Supreme Court sustained a state law providing that an

 existing bondholder’s failure to reject a settlement proposal in writing would count

 as consent to the deal. “If [the bondholder did] not wish to abandon his old rights and



                                           -7-
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 8 of 25 PageID #: 217




 accept the new,” the Court explained, “all he ha[d] to do [was] to say so in

 writing.” Gilfillan, at 406, cited by Sveen at 1825.

       In analyzing SEA 251 under the Supreme Court’s two-part test, this Court

 must first determine whether the state law has “operated as a substantial

 impairment of a contractual relationship.” Allied Structural Steel Co., 438 U.S. at

 244. In other words, this Court should ask if SEA 251 undermines the contractual

 bargain, interferes with a party's reasonable expectations, or prevents the party from

 safeguarding or reinstating his rights. Id. SEA 251 does not impair a union’s

 contractual relationship with its teacher members. It does not limit whether a union

 can contract with a teacher in any way. It merely is a paperwork requirement (also,

 a painless one), similar to the long line of Supreme Court cases noted above that did

 not violate the Contract Clause. SEA 251 provides no greater obligation than that of

 “record the deed,” “notify the landowner,” or “send in a form to your insurance

 company.” Sveen v. Melin, 138 S. Ct. 1815 (2018). Indeed, the withholding agreement

 is always terminable at will and can be re-executed with the same parties at will. See

 Ind. Code 22-2-6-2; see also [ECF 3, Pla. Memo at 2].

       This Court need not even address the second part of the test, as there is no

 substantial impairment in executing a new agreement each year, including after June

 30, 2021, as it is merely paperwork, a recording of written consent. However,

 Plaintiffs also cannot show that SEA 251 violates the second part of the test, because

 requiring updated signatures and withholding agreements each year is a

 “reasonable” way to advance “a significant and legitimate public purpose.” Energy

 Reserves Group, Inc. v. Kansas Power & Light Co., 459 U.S. 400, 411–412 (1983). The
                                           -8-
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 9 of 25 PageID #: 218




 legitimate public purpose is clear, assuring that public employees provide written

 consent that they want a portion of their pay withheld, and upholding individual

 liberties that teachers cannot be discriminated against employment if they do not join

 a union. Sweeney v. Pence, 767 F.3d 654 (7th Cir. 2014).

       It is codified in Indiana law that, “citizens of Indiana have a fundamental

 interest in the development of harmonious and cooperative relationships between

 school corporations and their certificated employees.” Ind. Code § 20-29-1-1-1.

 Additionally, “[t]he state has a basic obligation to protect the public by attempting to

 prevent any material interference with the normal public school educational process.”

 Ind. Code § 20-29-1-1-3. Underlying SEA 251 is the State’s legitimate government

 interest in ensuring that public school teachers’ withholding agreements do not

 violate their individual liberties. This Court need not even address whether the State

 has a legitimate interest in protecting the rights of individual teachers, as this Court

 previously acknowledged that interest as legitimate in its analysis of Indiana’s “Right

 to Work” statute. Sweeney v. Pence, 767 F.3d 654 (7th Cir. 2014).

       The Seventh Circuit held in Sweeney v. Pence that, “there exists a plausible

 public policy reason for enacting the Right to Work statute based on economic

 theories which the legislators may have believed to be true …” Sweeney v. Pence, 767

 F.3d 654 (7th Cir. 2014) (emphasis added.) While the Court dismissed the Contract

 Clause claim in Sweeney on other grounds, the Court’s discussion of the government’s

 “plausible public policy” in determining a rational basis under the Equal Protection

 Clause, is similar to the test applied in Contract Clause cases where there must be a

 “legitimate public purpose” if the law substantially impairs a contract. Energy
                                           -9-
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 10 of 25 PageID #: 219




  Reserves Group, Inc. v. Kansas Power & Light Co., 459 U.S. 400, 411–412 (1983).

  Again, Sweeny found a plausible public policy related to unions and economic

  theories, including that all have a right to join or not join a union. Sweeney v. Pence,

  767 F.3d 654 (7th Cir. 2014). This Court should similarly find that the government

  has a legitimate public purpose for enacting SEA 251 – ensuring that public school

  teachers provide written consent each year to withhold part of their pay for union

  dues, assures that such public employees understand that they have a right to choose

  whether or not to join an union without risk to their employment.

         Additionally, as discussed in more detail below, the Seventh Circuit Court of

  Appeals has found that the State clearly has an interest in public employee unions

  and payroll deductions. Wisconsin Educ. Ass'n Council v. Walker, 705 F.3d 640, 657

  (7th Cir. 2013) citing Ysursa, 555 U.S. at 359, 129 S.Ct. 1093 (noting that “the State

  is not constitutionally obligated to provide payroll deductions at all”). The Seventh

  Circuit noted that the State’s concern related to the payroll deductions and

  differential treatment among government employees is “supported by its concern for

  labor peace among the public safety employees.” Wisconsin Educ. Ass'n Council v.

  Walker, 705 F.3d 640, 657 (7th Cir. 2013). Caselaw makes clear that the State has a

  legitimate interest and a rational basis for SEA 251.

         The only argument that Plaintiffs present to support their assertion that SEA

  251 violates the Contract Clause is that somehow SEA 251 prohibits them from

  collecting the remaining annual dues of the 2020/2021 school year after July 1, 2021 2.



  2Indiana Code defines a “school year” as July 1st of each year through June 30th of the following
  year. See Ind. Code §20-18-2-17.
                                                 - 10 -
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 11 of 25 PageID #: 220




  [ECF 3, Pla. Memo at 8.] However, even if the Court finds that SEA 251 somehow

  prevents further withholding from teachers’ pay of the 2020/2021 school year until

  the teacher executes a new agreement, SEA 251 does not preclude Plaintiffs from

  collecting dues or fees outside of a withholding agreement, which is discussed in detail

  below. Additionally, as demonstrated in the long line of cases cited, a recording

  requirement is merely a “paper requirement,” which the Supreme Court has routinely

  held is not a significant change that would constitute a Contract Clause violation.

  Sveen at 1822. For these reasons, Plaintiffs’ Contract Clause argument fails.

               B. SEA 251 Is Not Compelled Speech


            Plaintiffs also argue that the State is seeking to disfavor a particular speaker

  or viewpoint by forcing teachers to adopt an “anti-union” message in authorizing

  payroll deductions for union membership fees, but Plaintiffs have not met their

  burden to show that they are reasonably likely to succeed on the merits with their

  argument that SEA 251 is unconstitutional compelled speech. [ECF 3, Pla. Memo at

  p. 20.]

            Under First Amendment jurisprudence, speech constitutes unconstitutional

  compelled speech when a state requires an individual to express a political or

  ideological message with which the individual disagrees. See, e.g., West Virginia

  State Bd. of Educ. v. Barnette, 319 U.S. 624 (1943) (invalidating requirement that

  students say the pledge of allegiance or face expulsion); Miami Herald Publg. Co. v.

  Tornillo, 418 U.S. 241 (1974) (invalidating law requiring newspapers to print

  responses from candidates they had criticized); Wooley v. Maynard, 430 U.S. 705


                                              - 11 -
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 12 of 25 PageID #: 221




  (1977) (invalidating requirement that motorists broadcast the message “Live Free or

  Die” on their licenses plates or else face a continuing threat on the motorist’s ability

  to perform ordinary daily tasks). These cases involve compelled speech that the state

  forced the individual to express in a public forum with no practical alternative to

  adopting the forced speech.

          SEA 251, however, does not force an individual to participate in speech because

  it only applies if the teacher elects to pay union dues through paycheck withholding.

  Plaintiffs provide a declaration explaining that teachers active in supporting unions

  are almost certainly likely to object to signing the acknowledgment. But Plaintiffs

  have not put forth evidence or argument that teachers are forced to use paycheck

  deductions as the only method by which teachers may pay their union dues. For

  example, Plaintiffs’ unions are part of the Indiana Federation of Teachers, and as

  such, to become a member at large, the teacher may fill out a form, or enclose a check

  or money order.3 Similarly, a membership application form uploaded to the Indiana

  State Teachers Association (“ITSA”) website4 provided for not only payroll deductions

  as a payment option for national, state and local dues, but also provided options for

  bank account withdrawals, credit card payments, and check payments. Additionally,

  the most recent step-by-step guide on ISTA’s website on how to join the national,

  state, and local union as a certified teacher or other member explains that members

  are given the option to pay the annual membership by check, credit card, or electronic



  3 http://in.aft.org/sites/default/files/article_pdf_files/2020-08/membership-at-
  large_2020.2021_final.pdf
  4 https://www.ista-in.org/uploads/Membership-Form.pdf



                                                    - 12 -
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 13 of 25 PageID #: 222




  funds transfer.5 If a teacher felt strongly that signing an acknowledgment of rights

  conveyed an anti-union message (it does not), it appears that he or she could opt into

  paying annual union dues via another method. Because Plaintiffs have not shown

  that the challenged law forces teachers to sign the acknowledgment of their rights in

  order to pay union dues with no alternatives, this is not compelled speech.

            Additionally, these withholding disclosures are similar to any other required

  disclosure for many commercial enterprises. The Supreme Court has held repeatedly

  that the government can compel the disclosure of certain information in commercial

  or professional settings. Specifically, the Supreme Court has found that, “an

  advertiser's rights are reasonably protected as long as disclosure requirements are

  reasonably related to the State’s interest in preventing deception of consumers. . . .

  The right of a commercial speaker not to divulge accurate information regarding his

  services is not . . . a fundamental right.” Zauderer v. Office of Disciplinary Counsel,

  471 U.S. 626, 651, 652 n.14 (1985). See also Milavetz, Gallop, & Milavetz v. United

  States, 559 U.S. ___, No. 08-1119 (2010), slip op. at 19–23 (requiring advertisement

  for certain debt relief businesses to disclose that the services offered include

  bankruptcy assistance). Plaintiffs do not argue that the language required to be

  included on the form is untruthful or misleading. Individuals do, in fact, have a First

  Amendment right not to associate in a union and have a right not to be discriminated

  against for electing not to associate with a union, and Plaintiffs do not purport to




  5   https://www.ista-in.org/uploads/Join-Now-Instructions-2020-21.pdf at 3.
                                                   - 13 -
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 14 of 25 PageID #: 223




  disagree with this explanation of rights. U.S.C. Const. Amend. 1; see also Knox v.

  Serv. Emps. Int’l Union, Loc. 1000 , 567 U.S. 298 (2012).

        Plaintiffs cite Nat’l Institute of Family & Life Advocates v. Becerra, 585 U.S.

  __ ; 138 S. Ct. 2361, 2371 (2018), which held that the Government’s stated interest in

  informing low-income women of their rights, was not met by the statute as drafted.

  Id. The State has already been found to have a legitimate government interest in

  right to work, union dues, and withholding agreements. Sweeney v. Pence, 767 F.3d

  654 (7th Cir. 2014), and Plaintiffs have not shown that SEA 251 does not meet that

  government interest. Further, the Plaintiffs wholly ignore the fact that the teachers

  are employees of a political subdivision of the State, and the State has the authority

  to draft the withholding agreement to highlight the benefits and rights of its teachers.

  The Supreme Court has also held that the principle of Barnette does not extend so

  far as to bar a government from demanding an oath, either from its employees or of

  persons seeking professional licensing or other benefits. See Cole v. Richardson, 405

  U.S. 676 (1972) (holding that statute requiring public employees to take oath was

  constitutional); see also Connell v. Higginbotham, 403 U.S. 207 (1971) (finding oath

  to uphold constitution valid); Knight v. Board of Regents, 269 F. Supp. 339 (S.D.N.Y.

  1967) (three-judge court), aff’d, 390 U.S. 36 (1968) (statute requiring teachers to

  execute an oath to support Federal and State Constitutions, and to observe

  professional standards of competence and dedication, was valid, and state can

  reasonably ask teachers in public or tax exempted institutions to subscribe to such

  an oath); Ohlson v. Phillips, 304 F. Supp. 1152 (D. Colo. 1969), aff'd, 397 U.S. 317

  (1970), (oath whereby teachers must swear to uphold the Constitution of the United
                                           - 14 -
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 15 of 25 PageID #: 224




  States and of the state, and to faithfully perform duties of their position was not

  unconstitutionally vague or overbroad, or otherwise constitutionally invalid). This

  line of cases show that an oath can be subscribed to federal or state employment;

  however, “the right to public employment is not nearly so fundamental” as say, the

  right to vote. Fields v. Askew, 279 So. 2d 822, 824 (Fla. 1973). However, the

  declaration of understanding the teachers’ constitutional rights as a condition

  precedent for withholding of a portion of their pay for union dues is not the same as

  even making it conditional upon their employment. Indeed, as discussed below, the

  Seventh Circuit and the Supreme Court have said that a complete bar of withholding

  state employee pay for union dues is constitutional. See Ysura v. Pocatello Educ.

  Ass’n, 555 U.S. 353, 355 (2009); see also Wisconsin Educ. Ass'n Council v. Walker,

  705 F.3d 640, 645–46 (7th Cir. 2013).

        Additionally, the Supreme Court has upheld regulations of professional

  conduct that only incidentally burden speech. For example, in Planned Parenthood of

  Southeastern Pennsylvania v. Casey, the Court considered a law requiring physicians

  to obtain informed consent before they could perform an abortion. 505 U.S. 833, 881

  (1992) (plurality opinion). Specifically, the law at issue in Casey required doctors to

  tell their patients prior to an abortion about the nature of the procedure, the health

  risks involved, the age of the unborn child, and the availability of printed materials

  from the state about various forms of assistance. In a plurality opinion, the Court

  rejected a free-speech challenge to the informed consent requirement, viewing the

  law as part of the practice of medicine and an incidental regulation of speech. SEA



                                           - 15 -
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 16 of 25 PageID #: 225




  251 is no different than other informed consent laws. It merely mandates that the

  teacher must be informed of their rights, and then provide consent.

        Because Plaintiffs have provided no authority that signing a statement

  explaining teachers’ constitutional rights constitutes compelled speech, especially

  since Plaintiffs have provided no evidence that paycheck deductions are the only

  method by which they may collect their union dues, Plaintiffs have not shown a

  reasonable likelihood of success with this argument justifying the extraordinary relief

  of a preliminary injunction.


            C. SEA 251 Does Not Curtail Freedom of Association


        Moreover, Plaintiffs are not likely to succeed on the merits of their claim that

  SEA 251 violates their First Amendment right to associate. As Plaintiffs argue, it has

  long been understood that “implicit in the right to engage in activities protected by

  the First Amendment [is] a corresponding right to associate with others in pursuit of

  a wide variety of political, social, economic, educational, religious, and cultural ends.”

  Roberts v. U.S. Jaycees, 468 U.S. 609, 622 (1984). However, the Bill of Rights

  “enshrines negative liberties.” Wisconsin Educ. Ass’n Council v. Walker, 705 F.3d

  640, 645 (7th Cir. 2013). It “directs what government may not do to its citizens, rather

  than what it must do for them.” Id. (emphasis added).

        In Ysura v. Pocatello Educ. Ass’n, the United States Supreme Court addressed

  whether a law affecting the automatic deduction of union dues violated the union’s

  right to associate under the First Amendment and determined that it did not. 555

  U.S. 353, 355 (2009). In support of this decision, the Supreme Court noted that payroll

                                            - 16 -
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 17 of 25 PageID #: 226




  deductions use government personnel resources. See id. Accordingly, a government

  payroll deduction for a union is, essentially, a subsidy of that union. See id. The

  Supreme Court determined that, “[w]hile in some contexts the government must

  accommodate expression, it is not required to assist others in funding the expression

  of particular ideas.” Id. at 358. The State’s decision not to allow payroll deductions

  for certain union activities was “not an abridgement of the union’s speech.” Id. at 359.

  The unions were still “free to engage in such speech as they [saw] fit;” they were

  simply “barred from enlisting the State in support of that endeavor.” Id.

        Likewise, the Seventh Circuit Court of Appeals has held that the government

  does not violate a union’s right to associate by creating restrictions on payroll

  deductions. See Walker, 705 F.3d at 646. In Walker, the Seventh Circuit noted that

  a prohibition on payroll deductions does not erect a barrier to a union’s speech. Id.

  The obstacle to speech in that context is “the cost of speaking,” which is an “obstacle

  the state itself has not created.” Id. And, while the state may not “erect ‘obstacles in

  the path of [the unions’] exercise of . . . freedom of speech, it need not remove those

  [obstacles] not of its own creation.’” Id. (quoting Regan v. Taxation with

  Representation of Washington, 461 U.S. 540, 549-50 (1983)).

        Notably, these cases concerned restrictions on payroll deductions that went

  beyond the restrictions at issue here. SEA 251 has not eliminated payroll deductions.

  It has just created new requirements for them. As the Supreme Court has concluded

  that the State does not violate the First Amendment’s right of association by

  completely eliminating payroll deductions for unions, the Plaintiffs’ arguments that

  these lesser restrictions do violate the First Amendment clearly lack merit.
                                           - 17 -
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 18 of 25 PageID #: 227




           Nevertheless, Plaintiffs also seem to argue that SEA 251 violates their right to

  associate because it imposes burdens on teachers’ unions that are not imposed on

  other unions. To the extent that Plaintiffs are attempting to raise an Equal Protection

  claim, this argument must fail because they have not pled such a claim. Furthermore,

  in Wisconsin Educ. Ass’n Council v. Walker, the Seventh Circuit addressed a similar

  argument and determined that the State did not violate the First Amendment by

  allowing one category of public employees, but not another category, the benefit of

  payroll dues deduction. Walker, 705 F.3d at 646.

           Because the State has not violated Plaintiffs’ First Amendment right to

  associate, it needs only demonstrate a rational basis for SEA 251. See Yursa, 555 U.S.

  at 359. For a rational basis to exist, the classification drawn by the statute must

  be rationally related to a legitimate state interest. City of Cleburne, Tex. v. Cleburne

  Living Ctr., 473 U.S. 432, 432, 105 S. Ct. 3249, 3251, 87 L. Ed. 2d 313 (1985). And, as

  stated above in the discussion regarding the Contract Clause, the State does have a

  legitimate state interest for SEA 251, and the requirements under SEA 251 are

  rationally related to that legitimate state interest. Accordingly, Plaintiffs are not

  likely to succeed on the merits of their argument that SEA 251 violates the First

  Amendment.


     II.      There are Other Adequate Remedies.


           Plaintiffs do not argue that there are no other adequate remedies at law, and

  instead merely argue that they need only show that the “balance of the equities tips

  in [their] favor.” [ECF 3, Pla. Memo at p. 9 (citing Higher Soc. of Ind. v. Tippecanoe

                                             - 18 -
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 19 of 25 PageID #: 228




  Cty., 858 F.3d 1113, 1116 (7th Cir. 2017)).] As noted above, the Plaintiffs have other

  adequate remedies at law. Plaintiffs can easily execute new withholding agreements,

  which merely require a signature and an email. According to Plaintiffs’ Memo, at

  least two of the Plaintiff unions’ agreements with their members do not have

  withholding of the first several paychecks, and therefore would not have to be

  executed immediately. [ECF 3, Pla. Memo at p. 5; see also the Avon CBA, “Deductions

  shall be made in twenty-one (21) equal installments, beginning with the sixth

  paycheck in the amount to be determined each October …” (Pla. Ex. 2A, Avon

  Collective Bargaining Agreement); see also Anderson’s CBA (“the school employer

  shall, on written authorization of a school employee, deduct from each pay of such

  employee, starting with the second pay…”) (Pla. Ex. 3A, the Anderson Collective

  Bargaining Agreement); see also Martinsville’s CBA (“The Association shall certify

  the amount of the unified dues to the Corporation on or before August 1 of each school

  year. The School Corporation shall provide a list of the membership authorizations

  on file to the Association prior to October 1”) (Pla. Ex. 1A, Martinsville’s Collective

  Bargaining Agreement).] As noted by the Plaintiffs, each of the Unions’ collective

  bargaining agreements “has an expiration date of June 30, 2021.” [ECF 3, Pla. Memo

  at p. 6.] Even though the provisions of the collective bargaining agreement remain in

  place until a new agreement is executed, it is logical that withholding forms for future

  school years should be signed after July 1, 2021, the end of the recognized “school

  year.” Therefore, the balance of equities tips in favor of the Defendants, and Plaintiffs

  cannot show they lack an adequate remedy in law.



                                            - 19 -
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 20 of 25 PageID #: 229




     III.   Plaintiffs Have No Immediate Threatened Irreparable Harm and Waited
            Months After Law Went Into Effect, Prejudicing Defendants on their
            Demand for Expedited Briefing.


        An injunction is especially inappropriate here because Plaintiffs are

  responsible for the urgency they claim justifies the injunction. In seeking injunctive

  relief, a plaintiff cannot complain of an emergency of its own creation. This Court

  recently reiterated precisely this point in Morgan v. White, 964 F.3d 649,

  651 (7th Cir. 2020), in rejecting a challenge claiming that Illinois signature-gathering

  rules were unconstitutional “given the social-distancing requirements adopted by the

  Governor of Illinois in light of the COVID-19 pandemic.” In affirming the district

  court’s denial of injunctive relief, this Court explained that “[o]ne important question,

  when a plaintiff seeks emergency relief, is whether the plaintiff has brought the

  emergency on himself.” Id. at 652. The Court observed that the plaintiffs “did not

  evince any interest in the subject until early April 2020, several weeks after the

  Governor began to issue orders requiring social distancing,” and concluded, “[t]hat’s

  a good reason to conclude that they are not entitled to emergency relief.” Id.

        Further, Plaintiffs’ argument that it would be hard to get signatures of its

  teachers in summer, is not compelling, and indeed, in no way can this Court take into

  consideration timing restraints for Plaintiffs. As this Court has said, “For better or

  worse, the political branches of government make policy judgments. The electorate

  can ultimately decide whether those judgments are sound, wise and constitute good

  governance, and then can express their opinions at the polls and by other means. But

  those are questions beyond the reach of the federal court, which instead is limited to


                                            - 20 -
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 21 of 25 PageID #: 230




  analysis of particular legal arguments that the challenged legislation runs afoul of

  preemptive federal labor law or the U.S. Constitution.” Sweeney v. Daniels , No.

  2:12CV81-PPS/PRC, 2013 WL 209047, at *13 (N.D. Ind. Jan. 17, 2013), aff'd sub

  nom. Sweeney v. Pence, 767 F.3d 654 (7th Cir. 2014) (emphasis added). This Court

  can only grant a preliminary injunction if it finds the legislation unconstitutional, not

  because it disagrees with the timing requirements, or the fact that teachers are on

  summer break when new withholding agreements must be signed. As to the timing,

  it runs parallel to the end of the state budget biennium and the expiration of the

  collective bargaining agreements that the unions and school corporations are parties

  to. The collective bargaining agreement of each of the Plaintiffs expires on June 30,

  2021. [ECF 3, Pla. Memo at p. 6.]

        Defendants contend that Plaintiffs’ demand for expedited briefing and an

  immediate hearing seeking a preliminary injunction was unwarranted, and

  Defendants object to such a request. The Seventh Circuit has fully expressed the need

  and right of parties to engage in discovery before a preliminary injunction hearing:

  “The court readily acknowledges the need for all parties to engage in some limited

  discovery in case there remains a need for a hearing on preliminary injunction after

  this orders. In fact, the court will not hold such a hearing if the parties have not

  engaged in some preliminary discovery, as the court refuses to become the forum in

  which to do the discovery.” Share Corp. v. Momar, Inc., No. 10-CV-109, 2010 WL

  724321, at *3 (E.D. Wis. Feb. 26, 2010). Such discovery is warranted here regarding

  Plaintiffs’ alleged contracts with its members, standing, and whether the withholding

  agreements are even contracts, or merely procedural withholding mechanisms for
                                            - 21 -
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 22 of 25 PageID #: 231




  pay. It seems clear that these withholding agreements are merely a benefit for pay,

  and not a contract. Plaintiffs can enter into contracts with their union members

  separate and apart from any withholding agreement that their individual members

  have with their employer to deduct portions of their pay. Notably, the Plaintiffs need

  not use a withholding form to collect dues. The Plaintiffs can presumably collect their

  dues in another manner, as provided on the website of their state affiliate

  organization union website. As the Supreme Court noted, withholding agreements of

  union dues from the State is not a right, and the State not allowing for payroll

  deductions was in no way “an abridgement of the union’s speech.” Ysura v. Pocatello

  Educ. Ass’n,, 555 U.S. 353, 350 (2009).

     IV.      An Injunction Would Harm the Public Interest


           It is long understood that harm to the opposing party and the public interest

  merge when the government is the opposing party. Nken v. Holder, 556 U.S. 418

  (2009). Even Plaintiffs note that the Court has determined that the government’s

  interest is in large part presumed to be the public’s interest. [See ECF 3 at p. 23

  (citing United States v. Rural Elec. Convenience Co-op. Co., 922 F.2d 429, 440 (7th

  Cir. 1991)).] Here, the government’s already ascribed interest is the public’s interest.

           The likelihood of success on the merits affects the balance of the harms

  analysis. That is, the more likely a plaintiff will win on the merits, the less the

  balance of irreparable harm needs to favor the plaintiff's position. Planned

  Parenthood, 699 F.3d at 972; see also Girl Scouts of Manitou Council, Inc. v. Girl

  Scouts of U.S., Inc., 549 F.3d 1079, 1100 (7th Cir. 2008). In no way are Plaintiffs more


                                            - 22 -
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 23 of 25 PageID #: 232




  likely to win on the merits in this case, as noted in the briefing above. However, even

  if this Court were to conclude that Plaintiffs have demonstrated “some likelihood of

  success” on the merits in any portion of their claims, they would still not be entitled

  to a preliminary injunction. Anything short of an overwhelming likelihood of success

  is insufficient to justify preliminarily enjoining Indiana’s significant interest in:

  certainty headed in to the new school year with students, teachers, school

  corporations, and others; the State’s interest in labor peace, public employee union

  withholdings, and the State’s interest in protecting and upholding individual liberties

  regarding freedom of speech and association by providing consent, with employees of

  a political subdivision of the State.

        In contrast to the lack of harm to Plaintiffs, where Plaintiffs can execute new

  agreements, or provide alternative collections of dues, the harm of an injunction to

  the regulatory mission of the Defendants would be substantial. An injunction would

  prevent the Attorney General from his duty of protecting constitutional liberties. An

  injunction would also bring uncertainty to non-parties, the school corporations, and

  all students and teachers ahead of the 2021/2022 school year. An injunction would

  undermine the Defendants’ and the legislature’s credibility and the public’s

  confidence in their work, and would bypass and disrupt the ordinary functions of due

  process. The Court should be mindful that in “cases where the public interest may

  be adversely affected courts are and, as pointed out in Yakas, should be much more

  reluctant to grant preliminary mandatory relief than if only private interests are

  involved.” Wells, 429 N.E.2d at 684.



                                           - 23 -
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 24 of 25 PageID #: 233




        To the extent this Court concludes that a preliminary injunction is warranted,

  any relief should be “properly tailored” and accordingly limited. C.Y. Wholesale, 965

  F.3d 541, 548–49. See also Planned Parenthood of Ind., Inc. v. Comm’r of Ind. State

  Dep’t of Health, 699 F.3d 962, 985 (7th Cir. 2012) (“The rule is that a federal court

  should not extend its invalidation of a statute further than necessary to dispose of

  the case before it.”) (quoting Brockett v. Spokane Arcades, Inc., 472 U.S. 491, 502

  (1985)).

                                     CONCLUSION

        Each of the Plaintiffs’ arguments fail on the basis of Supreme Court guidance.

  First, the Supreme Court has found that new laws demanding execution of a new

  recording of old contracts does not violate the Contract Clause. Sveen, 138 S. Ct. 1815

  (2018). Second, the law clearly favors Defendants on claims of compelled speech. The

  Supreme Court has found that the government can demand an oath to “uphold the

  Constitution”, and to “faithfully perform duties”, and to “subscribe to professional

  competence and dedication” Ohlson, 304 F. Supp. at 1154–55. The Supreme Court

  has found state laws can require explicit consent to perform an action. Casey, 505

  U.S. 833, 881 (1992). The Supreme Court has found that “the right of a commercial

  speaker not to divulge accurate information regarding his services is not . . . a

  fundamental right.” Zauderer 471 U.S. 626, 652 n.14 (1985). The Plaintiffs therefore

  cannot show that the written acknowledgment of the rights of government employees

  is compelled speech, nor can Plaintiffs show that SEA 251 conflicts with the First

  Amendment. Lastly, and perhaps most important, the Supreme Court has found that

  there is no right to withholding dues from government employees to labor unions, and
                                           - 24 -
Case 1:21-cv-01767-SEB-DML Document 16 Filed 06/24/21 Page 25 of 25 PageID #: 234




  a complete bar disallowing withholdings does not abridge the individual or the

  union’s speech, which is far more extreme than what SEA 251 requires. Yursa, 555

  U.S. at 359. For the foregoing reasons, this Court should deny Plaintiffs’ request for

  the extraordinary relief of a preliminary injunction.

                                          Respectfully submitted,


                                          THEODORE E. ROKITA
                                          Attorney General of Indiana
                                          Attorney No. 18857-49

  Date: June 24, 2021              By:    /s/ Kelly S. Earls
                                          Kelly S. Earls
                                          Attorney No. 29653-49
                                          Deputy Attorney General
                                          OFFICE OF INDIANA ATTORNEY GENERAL
                                          TODD ROKITA
                                          Indiana Government Center South, 5 th Floor
                                          302 West Washington Street
                                          Indianapolis, Indiana 46204-2770
                                          Phone: (317) 234-4464
                                          Fax: (317) 232-7979
                                          Email: kelly.earls@atg.in.gov




                                           - 25 -
